Appeal by the defendant from a judgment of the Supreme Court, Kings County (Konviser, J.), rendered July 13, 2006, convicting him of criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has failed to demonstrate that he possesses the requisite standing (cf. Powers v Ohio, 499 US 400, 410-415 [1991]) to assert that the public’s First Amendment right to attend his trial was violated as a result of the procedures employed by the trial court in conducting a Hinton hearing in this case (see People v Hinton, 31 NY2d 71 [1972], cert denied 410 US 911 [1973]). Mastro, J.E, Covello, Eng and Leventhal, JJ., concur.